Exhibit 10.4
RPM INTERNATIONAL INC.
AMENDED AND RESTATED
2004 OMNIBUS EQUITY AND INCENTIVE PLAN
Effective as of December 31, 2008

 



--------------------------------------------------------------------------------



 



RPM INTERNATIONAL INC.
AMENDED AND RESTATED
2004 OMNIBUS EQUITY AND INCENTIVE PLAN
(Effective as of December 31, 2008)
1. Purposes. The purposes of this Plan are: (a) to provide competitive
incentives that will enable the Company to attract, retain, motivate and reward
employees who render services that benefit the Company, Subsidiaries or Allied
Enterprises, and (b) to align the interests of such employees with the interests
of the Company’s stockholders generally.
2. Eligibility. Individuals who are common law employees of RPM International
Inc., a Subsidiary or an Allied Enterprise may become eligible for Awards under
this Plan; provided, however, that an employee of an Allied Enterprise will be
eligible for an Award only if the Committee has determined that there are
legitimate business criteria for granting such Award.
3. Definitions. Capitalized terms in this Plan shall have the following
meanings, unless specifically provided otherwise in a plan agreement:
     (a) Allied Enterprise. “Allied Enterprise” means a business enterprise,
other than the Company or a Subsidiary, in which the Company or a Subsidiary has
at least a 20% equity interest.
     (b) Appreciation-Only Award. “Appreciation-Only Award” means Options and
Stock Appreciation Rights with an exercise price equal to at least one hundred
percent (100%) of Fair Market Value on the date of grant.
     (c) Award. “Award” means an award in one of the forms described in Section
4(a) and subject to the terms and conditions of this Plan and the relevant plan
agreement.
     (d) Beneficiary. “Beneficiary” means a person or entity designated in
writing by a Participant on such forms and in accordance with such terms and
conditions as the Committee may prescribe, to whom such Participant’s rights
under the Plan shall pass in the event of the death of such Participant. If the
person or entity so designated is not living or in existence at the time of the
death of the Participant, or if no such person or entity has been so designated,
the “Beneficiary” shall mean the person or persons in the first of the following
classes in which there are any survivors of the Participant: (i) his or her
spouse at the time of death, (ii) his or her issue per stirpes, (iii) his or her
parents, and (iv) the executor or administrator of his or her estate.
     (e) Board of Directors. “Board of Directors” or “Board” means the Board of
Directors of the Company, as constituted from time to time. “Director” means a
member of the Board of Directors of the Company.
     (f) Change in Control. “Change in Control” means the occurrence of any of
the following events:

 



--------------------------------------------------------------------------------



 



  (i)   The Company is merged or consolidated or reorganized into or with
another corporation or other legal person or entity, and as a result of such
merger, consolidation or reorganization, less than a majority of the combined
voting power of the then-outstanding securities of such corporation, person or
entity immediately after such transaction are held in the aggregate by the
holders of the then-outstanding securities entitled to vote generally in the
election of directors (the “Voting Stock”) immediately prior to such
transaction;     (ii)   The Company sells or otherwise transfers all or
substantially all of its assets to any other corporation or other legal person
or entity, and less than a majority of the combined voting power of the
then-outstanding securities of such corporation, person or entity immediately
after such sale or transfer is held in the aggregate by the holders of Voting
Stock immediately prior to such sale or transfer;     (iii)   There is a report
filed on Schedule 13D or Schedule TO (or any successor schedule, form or
report), each as promulgated pursuant to the Exchange Act, disclosing that any
person (as the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act) has become the beneficial owner (as the term “beneficial
owner” is defined under SEC Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of securities representing fifteen percent
(15%) or more of the total votes relating to the then-outstanding securities
entitled to vote generally in the election of directors (the “Voting Power”);  
  (iv)   The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction;    
(v)   During any period of two (2) consecutive years, individuals who, at the
beginning of any such period constitute the Directors, cease, for any reason, to
constitute at least a majority thereof, unless the nomination for election by
the Company’s stockholders of each new Director was approved by a vote of at
least two-thirds (2/3) of the Directors then in office who were Directors at the
beginning of any such period; or     (vi)   Such event as the Board, in the good
faith exercise of its discretion, determines to be a “Change in Control.”

Notwithstanding the foregoing provisions of paragraphs (iii) and (iv) of this
definition, a “Change in Control” shall not be deemed to have occurred for
purposes of this Plan: (i) solely because (A) the Company, (B) a Subsidiary, or
(C) any Company-sponsored employee stock ownership plan or other employee
benefit plan of the Company or any Subsidiary, or any entity

2



--------------------------------------------------------------------------------



 



holding shares of Voting Stock for or pursuant to the terms of any such plan,
either files or becomes obligated to file a report or proxy statement under or
in response to Schedule 13D, Schedule TO, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by it of shares of Voting Stock or because the
Company reports that a change in control of the Company has or may have occurred
or will or may occur in the future by reason of such beneficial ownership,
(ii) solely because any other person or entity either files or becomes obligated
to file a report on Schedule 13D or Schedule TO (or any successor schedule, form
or report) under the Exchange Act, disclosing beneficial ownership by it of
shares of Voting Stock, but only if both (A) the transaction giving rise to such
filing or obligation is approved in advance of consummation thereof by the
Company’s Board of Directors and (B) at least a majority of the Voting Power
immediately after such transaction is held in the aggregate by the holders of
Voting Stock immediately prior to such transaction, or (iii) solely because of a
change in control of any Subsidiary.
     (g) Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and related Treasury Department regulations and pronouncements.
References to a particular section of the Code shall include references to any
related Treasury Department regulations and pronouncements and to each of their
successors.
     (h) Committee. “Committee” means the Compensation Committee of the Board of
Directors.
     (i) Common Stock. “Common Stock” means shares of common stock of RPM
International Inc., with par value of one cent ($0.01) per share.
     (j) Company. “Company” means RPM International Inc., a Delaware
corporation, and, except for purposes of determining whether a Change in Control
has occurred, any corporation or entity that is a successor to RPM International
Inc. or substantially all of the assets of RPM International Inc., that assumes
the obligations of RPM International Inc. under this Plan by operation of law or
otherwise.
     (k) Designated Representative. “Designated Representative” means the person
or office designated by the Committee as being responsible for routine,
day-to-day Plan administration matters and, in the absence of a contrary
designation, shall be the Director of Human Resources & Administration and that
person’s designees.
     (l) Disability. “Disability” means that an individual is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) unable to engage in any substantial gainful activity; or
(ii) receiving income replacement benefits for a period of not less than
3 months under an accident and health plan covering employees of the Company.
Without limitation, for purpose of this Plan, an individual will be deemed to
have a Disability if the individual is determined to be totally disabled by the
Social Security Administration, or is determined to be disabled in accordance
with a disability insurance program of the Company or any Subsidiary (provided
that the definition of disability applied under such disability insurance
program complies with the requirements of Section 409A).

3



--------------------------------------------------------------------------------



 



     (m) Dividend Equivalents. “Dividend Equivalents” mean rights described in
Section 6(c).
     (n) Dollar-Denominated Awards. “Dollar-Denominated Awards” mean Performance
Unit Awards and any other Incentive Awards the amount of which are based on a
specified amount of money other than an amount of money determined by reference
to the Fair Market Value of a specified number of shares of Common Stock.
“Dollar-Denominated Awards” do not include Options or Stock Appreciation Rights.
     (o) Effective Date. “Effective Date” means the effective date of this Plan,
as provided in Section 12.
     (p) Eligible Person. “Eligible Person” means any individual who is eligible
for an Award under this Plan as set forth in Section 2.
     (q) Employee. “Employee” means any person who is employed as a common law
employee by the Company or a Subsidiary on a full-time or part-time basis.
     (r) Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, and related regulations and pronouncements.
     (s) Fair Market Value. “Fair Market Value” means, on a particular date:
     (i) If the Common Stock is listed or admitted to trading on such date on
the New York Stock Exchange, the closing price of a share of Common Stock on
such date as reported in the principal consolidated transaction reporting system
with respect to securities listed or admitted to trading on the New York Stock
Exchange; or
     (ii) If the Common Stock is not listed or admitted to trading on the New
York Stock Exchange but is listed or admitted to trading on another national
exchange, the closing price of a share of Common Stock on such date as reported
in the principal consolidated transaction reporting system with regard to
securities listed or admitted to trading on such national exchange; or
     (iii) If the Common Stock is not listed or admitted to trading on any
national exchange, the price of a share of Common Stock at the end of such date
in the over-the-counter market, as reported by the National Association of
Securities Dealers, Inc. Automated Quotation System, the National Quotation
Bureau or such other system then in use with regard to the Common Stock or, if
on such date the Common Stock is publicly traded but not quoted by any such
system, the mean of the closing bid and asked prices of a share of Common Stock
on such date as furnished by a professional market maker making a market in the
Common Stock; or
     (iv) If there were no reported sales on the date described in subparagraphs
(i), (ii) or (iii), the respective prices on the most recent prior day on which
a sale was so reported.

4



--------------------------------------------------------------------------------



 



In the case of an Incentive Stock Option, if the foregoing method of determining
fair market value should be inconsistent with Section 422 of the Code, “Fair
Market Value” shall be determined by the Committee in a manner consistent with
Section 422 of the Code and shall mean the value as so determined.
     (t) Incentive Award. “Incentive Award” means an amount of money that is
paid or a number of shares of Common Stock that are issued, or a right to be
paid an amount of money or to be issued a number of shares of Common Stock that
is granted as described in Section 6 of the Plan. “Incentive Awards” do not
include Options or Stock Appreciation Rights.
     (u) Incentive Stock Option. “Incentive Stock Option” means an option
intended to meet the requirements of Section 422 of the Code.
     (v) Non-Statutory Stock Option. “Non-Statutory Stock Option” means an
option which is not intended to be an Incentive Stock Option.
     (w) Option. “Option” means an option granted under this Plan to purchase
shares of Common Stock. “Options” may be Incentive Stock Options or
Non-Statutory Stock Options.
     (x) Participant. “Participant” means an Eligible Person who has been
granted an Award under this Plan and executed a plan agreement as required under
Section 4(d).
     (y) Performance-Based Compensation. “Performance-Based Compensation” means
“remuneration payable solely on account of the attainment of one or more
performance goals” as described in Section 162(m)(4)(C) of the Code.
     (z) Performance Share Award. “Performance Share Award” means a right
described in Section 6 to receive a specified number of shares of Common Stock,
and/or an amount of money determined by reference to the Fair Market Value of a
specified number of shares of Common Stock, at a future time or times if a
specified performance goal is attained and any other terms or conditions
specified by the Committee are satisfied.
     (aa) Performance Unit Award. “Performance Unit Award” means a right
described in Section 6 to receive a specified amount of money (other than an
amount of money determined by reference to the Fair Market Value of a specified
number of shares of Common Stock), or shares of Common Stock having a Fair
Market Value equal to such specified amount of money, at a future time or times
if a specified performance goal is attained and any other terms or conditions
specified by the Committee are satisfied.
     (bb) Plan. “Plan” means this RPM International Inc. 2004 Omnibus Equity and
Incentive Plan, as amended from time to time.
     (cc) Restricted Stock Award. “Restricted Stock Award” means shares of
Common Stock that are issued to an Eligible Person as described in
Section 6(a)(i) subject to restrictions and/or forfeiture provisions specified
by the Committee that will cease to apply at a future time or times if continued
employment conditions and other terms and conditions specified by the Committee
are satisfied.

5



--------------------------------------------------------------------------------



 



     (dd) Restricted Stock Unit Award. “Restricted Stock Unit Award” means
shares of Common Stock that will be issued to an Eligible Person at a future
time or times as provided in Section 6(a)(i) if continued employment conditions
and other terms and conditions specified by the Committee are satisfied.
     (ee) Sarbanes-Oxley Act. “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act
of 2002, as amended from time to time, and related regulations and
pronouncements.
     (ff) SEC Rule 16b-3. “SEC Rule 16b-3” means Rule 16b-3 of the Securities
and Exchange Commission promulgated under the Exchange Act and related
pronouncements, as such rule or any successor rule may be in effect from time to
time.
     (gg) Section 16 Person. “Section 16 Person” means a person subject to
potential liability under Section 16(b) of the Exchange Act with respect to
transactions involving equity securities of the Company.
     (hh) Stock Appreciation Right. “Stock Appreciation Right” means a right as
described in Section 9.
     (ii) Stock Power. “Stock Power” means a power of attorney executed by a
Participant and delivered to the Company which authorizes the Company to
transfer ownership of shares from the Participant to the Company or a third
party.
     (jj) Subsidiary. “Subsidiary” means a corporation or other form of business
association of which shares (or other ownership interests) having more than
fifty percent (50%) of the voting power are owned or controlled, directly or
indirectly, by the Company, but only during the period any such corporation or
business association would be so defined. Notwithstanding the foregoing, when
used in reference to an Incentive Stock Option, the term “Subsidiary” means a
“subsidiary corporation” as defined in Section 424(f) of the Code with respect
to the Company.
4. Grants of Awards.
     (a) Types of Awards. Subject to the terms and conditions of the Plan, the
Committee may at any time and from time to time, grant the following types of
Awards to any Eligible Person:
     (i) Incentive Awards, which may but need not be in the form of Dividend
Equivalents, Performance Share Awards, Performance Unit Awards, Restricted Stock
Awards, or Restricted Stock Unit Awards,
     (ii) Options, and
     (iii) Stock Appreciation Rights.
Notwithstanding any provision of this Section to the contrary, the Committee may
only grant Incentive Stock Options to Employees. Furthermore, no Award of any
kind may be granted to

6



--------------------------------------------------------------------------------



 



an Eligible Person who is an employee of an Allied Enterprise unless the
Committee can demonstrate legitimate business criteria for granting such Award.
     (b) Amendment of Awards; Waiver of Terms. After an Award has been granted:
     (i) the Committee may waive any term or condition thereof that could have
been excluded from such Award when it was granted, and
     (ii) with the written consent of the affected Participant, may amend any
Award after it has been granted to include or exclude any provision which could
have been included in or excluded from such Award when it was granted,
and no additional consideration need be received by the Company in exchange for
such waiver or amendment.
     (c) Plan Agreements. Awards are contingent on an Eligible Person’s
execution of a plan agreement in the form prescribed by the Committee. All plan
agreements shall incorporate this Plan by reference. The Committee may condition
an Award upon a Eligible Person’s execution and delivery of one or more Stock
Powers in blank to the Company. Execution of a plan agreement by the Eligible
Person shall constitute the Eligible Person’s irrevocable agreement to and
acceptance of the terms and conditions of the Award set forth in such plan
agreement and of the terms and conditions of the Plan applicable to such Award.
Plan agreements may differ from time to time and from Eligible Person to
Eligible Person.
     (d) Revocation of Awards. The Committee may revoke any Award; provided,
however, that after a plan agreement evidencing an Award has been executed and
delivered to the Designated Representative, the Committee may revoke the Award
only with the written consent of the Participant.
     (e) Performance-Based Compensation Awards. The Committee may grant Awards
that qualify as Performance-Based Compensation. Any provision of the Plan that
cannot be interpreted, administered or construed to permit the granting of such
Awards shall, to that extent, be disregarded.
     (f) Incentive Stock Options; Non-Statutory Stock Options. The Committee may
grant Options that are “incentive stock options” under Section 422 of the Code.
Any provision of the Plan that cannot be interpreted, administered or construed
to permit the granting of such Options shall, to that extent, be disregarded. If
an Option is intended to be an Incentive Stock Option but, for any reason, such
Option or a portion thereof does not so qualify, then to the extent such Option
does not so qualify, such Option or such portion thereof shall be regarded as a
Non-Statutory Stock Option appropriately granted under this Plan provided it
otherwise meets the Plan’s requirements for Non-Statutory Stock Options.
5. Stock Available Under Plan; Award Limits.
     (a) Number of Shares. Subject to Sections 5(c), 5(d) and 11:

7



--------------------------------------------------------------------------------



 



     (i) the maximum aggregate number of shares of Common Stock which may be
issued under this Plan pursuant to Awards is six million (6,000,000) shares of
Common Stock; and
     (ii) not more than three million (3,000,000) shares of the maximum
aggregate number of shares of Common Stock may be issued under this Plan
pursuant to Restricted Stock Awards, Restricted Stock Unit Awards, Performance
Share Awards and Performance Unit Awards. Such Awards shall be 100% fully
performance-based stock compensation awards within the meaning of Section 162(m)
of the Code; and
     (iii) the maximum number of shares of Common Stock with respect to which
Options or Stock Appreciation Rights may be granted under this Plan during any
Plan Year (as defined in Section 13(d)) to any Participant is two hundred
twenty-five thousand (225,000) shares of Common Stock; and
     (iv) the maximum number of shares of Common Stock with respect to which any
and all Awards other than Appreciation-Only Awards and Dollar-Denominated Awards
may be granted under this Plan in any Plan Year to any Participant is one
hundred seventy-five thousand (175,000) shares of Common Stock; and
     (v) no Participant may receive more than two million five hundred thousand
dollars ($2,500,000) (or the equivalent thereof in shares of Common Stock, based
on their Fair Market Value on the date as of which the number of shares is
determined) in payment of Dollar-Denominated Awards that are granted to such
Participant under this Plan in any Plan Year.
     (b) Adjustments to Number of Shares. If, in connection with an acquisition
of another company or all or part of the assets of another company by the
Company or a Subsidiary, or in connection with a merger or other combination of
another company with the Company or a Subsidiary, the Company either:
(A) assumes stock options or other stock incentive obligations of such other
company, or (B) grants stock options or other stock incentives in substitution
for stock options or other stock incentive obligations of such other company,
then none of the shares of Common Stock that are issuable or transferable
pursuant to such stock options or other stock incentives that are assumed or
granted in substitution by the Company shall be charged against the limitations
set forth in this Section.
     (c) Source of Shares. Shares which may be issued pursuant to Awards made
under the Plan may be authorized but unissued shares of Common Stock, shares of
Common Stock held in the treasury, whether acquired by the Company specifically
for use under this Plan or otherwise, or shares issued or transferred to, or
otherwise acquired by, a trust or other legal entity pursuant to Section 16(d),
as the Committee may from time to time determine; provided, however, that any
shares acquired or held by the Company for the purposes of this Plan shall,
unless and until issued or transferred to a trust or other legal entity pursuant
to Section 16(d) or to an Eligible Person in accordance with the terms and
conditions of such Award, be and at all times remain treasury shares of the
Company, irrespective of whether such shares are credited to a special account
for purposes of this Plan, and shall be available for any corporate purpose.

8



--------------------------------------------------------------------------------



 



     (d) Effect of Termination of Award. If any shares of Common Stock subject
to an Award shall not be issued to an Eligible Person and shall cease to be
issuable to a Eligible Person because of the termination, expiration, forfeiture
or cancellation, in whole or in part, of such Award or the settlement of such
Award in cash or for any other reason, or if any such shares shall, after
issuance, be reacquired by the Company because of an Eligible Person’s failure
to comply with the terms and conditions of an Award, the shares not so issued,
or the shares so reacquired by the Company, as the case may be, shall be charged
against the limitations provided for in Section 5(a) and shall not be granted
under this Plan again.
     (e) Effect of Receipt of Shares. Subject to Section 5(f), if the purchase
price of shares subject to an Option is paid in shares of Common Stock in
accordance with the provisions of Section 8(b)(iv), the number of shares
surrendered to the Company in payment of the purchase price of the shares
subject to the Option shall not be added back to the maximum aggregate number of
shares which may be issued under Section 5(a).
     (f) Compliance with NYSE Rules; Preservation of Incentive Stock Option
Status. If and to the extent that the Committee determines that any provisions
of this Plan shall cause the Company or the Plan to fail to satisfy the rules or
listing standards of the New York Stock Exchange, as in effect from time to
time, or shall prevent Incentive Stock Options granted under the Plan from
qualifying as incentive stock options under Section 422 of the Code, then to
that extent, such provisions shall be disregarded.
6. Incentive Awards.
     (a) Generally. Except as otherwise provided in Section 16(e), Incentive
Awards shall be subject to the following provisions:
     (i) Amount of Incentive Awards. Incentive Awards may be granted in lieu of,
or as a supplement to, any other compensation that may have been earned by the
Eligible Person prior to the date on which the Incentive Award is granted. The
amount of an Incentive Award may be based upon: (i) a specified number of shares
of Common Stock or the Fair Market Value of a specified number of shares of
Common Stock, or (ii) an amount not determined by reference to the Fair Market
Value of a specified number of shares of Common Stock. Any Incentive Award may
be paid in the form of money or shares of Common Stock valued at their Fair
Market Value, or a combination of money and such shares, as the Committee may
provide in the relevant plan agreement. Dividend Equivalents, Performance Share
Awards, Performance Unit Awards, Restricted Stock Awards and Restricted Stock
Unit Awards are specific forms of Incentive Awards, but are not the only forms
in which Incentive Awards may be made.
     (ii) Timing of Payment for Incentive Awards. Any shares of Common Stock
that are to be issued pursuant to an Incentive Award, and any money to be paid
in respect of an Incentive Award, may be issued or paid to the Eligible Person
at the time such Award is granted, or at any time subsequent thereto, or in
installments, as the Committee shall determine. In the event that any such
issuance or payment shall not be made to the Eligible Person at the time an
Incentive Award is granted, the Committee may grant Dividend Equivalents in
respect of the Award, or may provide that, until such shares are

9



--------------------------------------------------------------------------------



 



issued or money is paid or until the Award is forfeited, and subject to such
terms and conditions as the Committee may impose, the Award shall earn amounts
equivalent to interest or another investment return specified by the Committee,
which amounts shall be paid by March 15 following the calendar year in which
earned, and which amounts may be paid either in money or shares of Common Stock,
all as the Committee may provide.
     (iii) Terms of Incentive Awards; Stockholder Rights. Incentive Awards shall
be subject to such terms and conditions as the Committee may determine;
provided, however, that upon the issuance of shares pursuant to any such Award,
the recipient shall, with respect to such shares, be and become a stockholder of
the Company fully entitled to receive dividends at the time such dividends are
paid, to vote and to exercise all other rights of a stockholder except to the
extent otherwise provided in the Award.
     (b) Performance Share Awards and Performance Unit Awards.
     (i) In General. The Committee may grant any Eligible Person a Performance
Share Award and/or a Performance Unit Award. The Committee may provide that a
specified portion of the Performance Share Award or Performance Unit Award will
be earned if the specified performance goal applicable to the Award is partially
attained.
     (ii) Performance Goals. Subject to Section 7(b), the specified performance
goal applicable to a Performance Share Award or Performance Unit Award may
consist of any one or more of the following: completion of a specified period of
employment with or other service that benefits the Company or a Subsidiary or an
Allied Enterprise, achievement of financial or operational goals or the
occurrence of a specified circumstance or event. The performance goal applicable
to Performance Share Awards and Performance Unit Awards need not be the same for
each award or each Eligible Person to whom an award is granted. An Eligible
Person may be granted Performance Share Awards and Performance Unit Awards each
year, and the performance period applicable to any such Award may overlap with
one or more years included in the performance period applicable to any
earlier-granted or later-granted Award.
     (iii) Effect of Death or Disability. Subject to Section 7(e), the Committee
may provide that if the Participant’s death or Disability occurs before the
performance goal applicable to a Performance Share Award or Performance Unit
Award is attained, and irrespective of whether the performance goal is
thereafter attained, the Performance Share Award or Performance Unit Award will
be earned in whole or in part, as the Committee may specify.
     (iv) Effect of Termination of Employment or Service. The Committee may
provide for a Participant’s Performance Share Award or Performance Unit Award to
be forfeited in whole or in part if such Participant’s employment or service
terminates for any reason before shares are issued or money is paid, as
applicable, in full settlement of such Performance Share Award or Performance
Unit Award.
     (v) Non-Alienation. Except as otherwise provided in the relevant plan
agreement, Performance Share Awards and Performance Unit Awards may not be sold,

10



--------------------------------------------------------------------------------



 



transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or to a Beneficiary.
     (c) Dividend Equivalents.
     (i) In General. The Committee may grant any Eligible Person the right to be
paid an amount of money equal to the dividends paid from time to time on a
specified number of shares of Common Stock (“Dividend Equivalents”) which may be
based on the number of shares that are subject to another Award, including
without limitation an Option or Stock Appreciation Rights, and whether or not
such other Award is vested or exercisable.
     (ii) Timing of Payment. The Committee may provide for such amount of money
to be paid on each date on which such dividends are paid.
     (iii) Form of Payment. Dividend Equivalents may be paid in the form of
money or shares of Common Stock based on their Fair Market Value on the payment
date, or in a combination of money and such shares, as the Committee may
determine.
     (iv) Impact Upon Maximum Shares Available Under Plan. Any shares of Common
Stock issued in payment of Dividend Equivalents shall be charged against the
maximum aggregate number of shares which may be issued pursuant to Awards under
Section 5(a).
7. Special Provisions Applicable to Performance-Based Compensation Awards.
     (a) Grant and Administration of Performance-Based Compensation Awards.
Awards that the Committee intends to qualify as Performance-Based Compensation
shall be granted and administered in a manner that will permit such Awards to
qualify as Performance-Based Compensation.
     (b) Performance Measures. The performance measure or measures applicable to
any Award (other than an Appreciation-Only Award) that the Committee intends to
qualify as Performance-Based Compensation shall be based on targeted levels of,
targeted levels of return on, or targeted levels of growth for, any one or more
of the following (or substantially similar) performance measures on a
consolidated Company, consolidated group, business unit or divisional level, as
the Committee may specify: earnings, earnings per share, capital adjusted
pre-tax earnings (economic profit), net income, operating income, performance
profit (operating income minus an allocated charge approximating the Company’s
cost of capital, before or after tax), gross margin, revenue, working capital,
total assets, net assets, stockholders’ equity, and cash flow. The Committee
shall select the performance measure or measures applicable to any such Award
and shall establish the levels of performance at which such Award is to be
earned in whole or in part. Any such performance measure or combination of such
performance measures may apply to the Participant’s Award in its entirety or to
any designated portion or portions of the Award, as the Committee may specify.
     (c) Payment of Performance-Based Compensation Awards. Notwithstanding any
provision of the Plan to the contrary, but subject to Sections 7(e), 10 and 11,
Awards to which

11



--------------------------------------------------------------------------------



 



Section 7(b) applies shall: (i) “be paid solely on account of the attainment of
one or more preestablished, objective performance goals” within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(i) or a successor thereto over a
period of one (1) year or longer, which performance goals shall be based upon
one or more of the performance measures set forth in Section 7(b), and (ii) be
subject to such other terms and conditions as the Committee may impose.
     (d) No Discretionary Increases in Payments Under Performance-Based
Compensation Awards. The terms of the performance goal applicable to any Award
to which Section 7(b) applies shall preclude discretion to increase the amount
of compensation that would otherwise be due upon attainment of the goal, except
as may otherwise be permitted in Treasury Regulation Section 1.162-27(e) or a
successor thereto.
     (e) Effect of Death, Disability or Change in Control. An Award to which
Section 7(b) applies may be earned in whole or in part if the Participant’s
death, Disability or a Change in Control occurs before the performance goal
applicable to the Award is attained but only if and to the extent that: (i) the
Committee so provides with respect to such Award, and (ii) the Award will
nevertheless qualify as Performance-Based Compensation, and (iii) payment is not
made prior to attainment of the performance goal.
8. Options. Except as otherwise provided in Section 16(e), Options shall be
subject to the following provisions and such other terms and conditions as the
Committee may provide in the relevant plan agreement evidencing the Options:
     (a) Purchase Price Per Share. Subject to Section 11, the purchase price per
share shall be not less than one hundred percent (100%) of the Fair Market Value
of a share of Common Stock on the date an Option is granted (or in the case of
any optionee who, at the time an Incentive Stock Option is granted, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of his employer corporation or of its parent or subsidiary
corporation, not less than one hundred ten percent (110%) of such Fair Market
Value with respect to Incentive Stock Options). Subject to the foregoing
limitations, the purchase price per share may, if the Committee so provides at
the time of grant of an Option, increase (but not decrease) in correlation with
an index specified by the Committee.
     (b) Payment of Purchase Price. The purchase price of shares subject to an
Option may be paid in whole or in part: (i) in money, (ii) by bank-certified,
cashier’s or personal check subject to collection, (iii) by electronic funds
transfer, (iv) if so provided in the Option and consistent with the
Sarbanes-Oxley Act, other applicable laws and such terms and conditions as the
Committee may impose, by delivering to the Company a properly executed exercise
notice together with a copy of irrevocable instructions to a stockbroker to sell
immediately some or all of the shares acquired by exercise of the option and to
deliver promptly to the Company an amount of sale proceeds (or, in lieu of or
pending a sale, loan proceeds) sufficient to pay the purchase price, or (v) if
so provided in the Option and subject to such terms and conditions as may be
specified in the Option, in shares of Common Stock owned by the optionee, free
and clear of all liens and encumbrances, which are surrendered to the Company
actually or by attestation. Shares of Common Stock thus surrendered shall be
valued at their Fair Market Value on the date of exercise.

12



--------------------------------------------------------------------------------



 



     (c) Consideration; Exercise of Options. Options may be granted for such
consideration, including but not limited to money or other property, tangible or
intangible, or labor or services received or to be received by the Company, as
the Committee may determine. Property shall include an obligation of the Company
unless prohibited by applicable law. Subject to the provisions of this Section,
each Option may be exercisable in full at the time of grant or may become
exercisable in one or more installments and at such time or times and subject to
such terms and conditions, as the Committee may determine. Without limiting the
foregoing, an Option may provide by its terms that it will become exercisable in
whole or in part upon the completion of specified periods of service or earlier
achievement of one or more performance objectives specified therein, or that it
will become exercisable only if one or more performance goals specified therein
are achieved. The Committee may at any time accelerate the date on which an
Option becomes exercisable, and no additional consideration is required for such
acceleration. Unless otherwise provided in the relevant plan agreement, an
Option may be exercised at any time in whole or in part after it becomes
exercisable and before its expiration or termination.
     (d) Limitations on Exercise of Options. Subject to Section 16(a), each
Option shall be exercisable during the life of the optionee only by the
optionee, his or her guardian or legal representative, and after death only by
his or her Beneficiary. The Committee may prohibit or otherwise limit the
exercise of Incentive Stock Options by an optionee’s guardian or legal
representative if necessary to preserve the Options’ status as Incentive Stock
Options under applicable law. Notwithstanding any other provision of this Plan,
(i) no Option shall be exercisable after the tenth (10th) anniversary of the
date on which the Option was granted, and (ii) no Incentive Stock Option which
is granted to any optionee who, at the time such Option is granted, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of his employer corporation or of its parent or subsidiary
corporation, shall be exercisable after the expiration of five (5) years from
the date such Option is granted. Subject to the foregoing provisions of this
Section 8(d), the Committee may provide for an Option to be exercisable after
termination of the Eligible Person’s employment or other service.
     (e) Limitation on Fair Market Value of Shares Subject to an Incentive Stock
Option. An Option may be an Incentive Stock Option. The aggregate Fair Market
Value (determined as of the time the Option is granted) of the stock with
respect to which Incentive Stock Options may be exercisable for the first time
by any Employee during any calendar year (under all plans, including this Plan,
of his employer corporation and its parent and subsidiary corporations) shall
not exceed one hundred thousand dollars ($100,000) unless the Code is amended to
allow a higher dollar amount. To the extent that such Fair Market Value exceeds
one hundred thousand dollars ($100,000), such Options shall be treated as
Non-Statutory Stock Options.
     (f) Issuance of Shares Upon Exercise of Option. Shares purchased pursuant
to the exercise of an Option shall be issued to the person exercising the Option
as soon as practicable after the Option is properly exercised. If so provided in
the relevant plan agreement, the shares issued pursuant to the exercise of the
Option may be non-transferable and forfeitable to the Company in designated
circumstances and for specified periods of time.

13



--------------------------------------------------------------------------------



 



     (g) No Discretion to Adjust Exercise Price. Except as provided in Sections
8(a) and 11, the Committee shall not have the authority to adjust the exercise
price of outstanding Options.
     (h) Legal and Regulatory Approvals. No option shall be exercisable unless
and until the Company: (i) obtains the approval of all regulatory bodies whose
approval the Committee may deem necessary or desirable, and (ii) complies with
all legal requirements determined to be applicable by the Committee.
     (i) Notice of Exercise of Options. An Option shall be considered exercised
if and when the person exercising the Option provides notice of the exercise to
the Designated Representative of the Company on a properly completed and
executed form approved for this purpose by the Committee, accompanied by full
payment of the Option exercise price in one or more of the forms authorized in
the plan agreement evidencing such Option and described in Section 8(b) for the
number of shares to be purchased. No Option may at any time be exercised with
respect to a fractional share unless the relevant plan agreement expressly
provides otherwise.
9. Stock Appreciation Rights. Stock Appreciation Rights shall be subject to the
following terms and conditions:
     (a) Types of Stock Appreciation Rights. Stock Appreciation Rights that are
granted under the Plan may be free-standing or may be supplemental to an Option.
Any Stock Appreciation Rights that are supplemental to an Option shall entitle
the holder to receive an amount determined under Section 9(b) in addition to the
proceeds of the Option if and when the holder purchases shares under the related
Option or at any subsequent time specified in the relevant plan agreement;
provided that no exercise of such supplemental Stock Appreciation Right shall
reduce the number of shares subject to the related Option or reduce the
consideration to be paid for shares under such Option.
     (b) Consideration; Exercise of Stock Appreciation Rights. Stock
Appreciation Rights may be granted for such consideration, including but not
limited to money or other property, tangible or intangible, or labor or services
received or to be received by the Company, as the Committee may determine.
Property shall include an obligation of the Company unless prohibited by
applicable law. Subject to the provisions of this Section, Stock Appreciation
Rights may be exercisable in full at the time of grant or may become exercisable
in one or more installments. Without limiting the foregoing, Stock Appreciation
Rights may become exercisable in whole or in part upon the completion of
specified periods of service or earlier achievement of one or more specified
performance objectives or become exercisable only if one or more specified
performance goals are achieved. The Committee may accelerate the date on which
Stock Appreciation Rights become exercisable, and no additional consideration is
required for such acceleration. Unless otherwise provided in the Plan or the
relevant plan agreement, Stock Appreciation Rights may be exercised at any time
in whole or in part after they become exercisable and before they expire or
terminate.
     (c) Limitations on Exercise of Stock Appreciation Rights. No free-standing
Stock Appreciation Rights that are granted as a supplement to the related Option
shall be exercisable

14



--------------------------------------------------------------------------------



 



after the tenth (10th) anniversary of the date on which the Stock Appreciation
Rights were granted. Subject to the foregoing provisions of this Section, the
Committee may provide for Stock Appreciation Rights to be exercisable after
termination of the Eligible Person’s employment or other service.
     (d) Payment Upon Exercise of Stock Appreciation Rights; Exercise Price;
Adjustment of Payments Under Certain Circumstances. Upon exercise of Stock
Appreciation Rights, the holder shall be entitled to receive an amount of money,
or a number of shares of Common Stock that have a Fair Market Value on the date
of exercise of such Stock Appreciation Rights, or a combination of money and
shares valued at Fair Market Value on such date, as the Committee may determine,
equal to the amount by which the Fair Market Value of a share of Common Stock on
the date of such exercise exceeds the Exercise Price (as hereafter defined) of
the Stock Appreciation Rights, multiplied by the number of Stock Appreciation
Rights exercised; provided that in no event shall a fractional share be issued
unless the relevant plan agreement expressly provides otherwise. In the case of
Stock Appreciation Rights that are granted as a supplement to the related
Option, and in the case of free-standing Stock Appreciation Rights, the Exercise
Price shall be the Fair Market Value of a share of Common Stock on the date the
Stock Appreciation Rights were granted, unless the Committee specified a higher
Exercise Price when the Stock Appreciation Rights were granted.
     (e) Effect of Stock Appreciation Rights on Share Limitations. Subject to
Section 5(e), the limitations set forth in Section 5(a) shall be charged only
for the number of shares which are actually issued in settlement of Stock
Appreciation Rights.
     (f) Limitations on Exercise of Stock Appreciation Rights. Subject to
Section 16(a), Stock Appreciation Rights shall be exercisable during the life of
the Participant only by him or his guardian or legal representative, and after
death only by his or her Beneficiary. A Stock Appreciation Right shall be
considered exercised if and when the person exercising the Stock Appreciation
Right provides notice of the exercise to the Designated Representative on a
properly completed and executed form approved for this purpose by the Committee,
accompanied by full payment of any consideration in one or more of the forms
authorized in the relevant plan agreement and described in Section 8(b) for the
number of Stock Appreciation Rights to be exercised.
     (g) No Discretion to Adjust Exercise Price. The Committee shall not have
authority to adjust the exercise price of outstanding Stock Appreciation Rights,
except as permitted by Section 11.
10. Changes in Control, Termination of Service, Death and Disability.
     (a) Acceleration of Rights Upon Change in Control. Notwithstanding any
provision of the Plan to the contrary, unless the relevant plan agreement
provides otherwise: (i) any Award which is outstanding but not yet fully
exercisable, vested or earned at the time of a Change in Control shall become
fully exercisable, vested or earned at that time, and (ii) any Option or Stock
Appreciation Right which is outstanding at the time of a Change in Control shall
remain exercisable for the full balance of its ten (10) year (or shorter) term,
irrespective of any provision that would otherwise cause such Option or Stock
Appreciation Right to terminate sooner.

15



--------------------------------------------------------------------------------



 



     (b) Discretionary Actions By Committee. Subject to Section 10(a), and
without limitation of the Committee’s authority under Section 13, the Committee
may:
     (i) authorize the holder of an Option or Stock Appreciation Rights to
exercise the Option or Stock Appreciation Rights following the termination of
the Participant’s employment or service or following the Participant’s death or
Disability, whether or not the Option or Stock Appreciation Rights would
otherwise be exercisable following such event, provided that in no event may an
Option or Stock Appreciation Rights be exercised after the expiration of their
term;
     (ii) grant Options and Stock Appreciation Rights which become exercisable
only in the event of a Change in Control;
     (iii) provide for Stock Appreciation Rights to be exercised automatically
and only for money in the event of a Change in Control;
     (iv) authorize any Award to become non-forfeitable, fully-earned and
payable following: (A) the termination of the Participant’s employment or
service, or (B) the Participant’s death or Disability, whether or not the Award
would otherwise become non-forfeitable, fully earned and payable following such
event;
     (v) grant Awards which become non-forfeitable and fully earned only in the
event of a Change in Control; and
     (vi) provide in advance or at the time of a Change in Control for money to
be paid in settlement of any Award in the event of a Change in Control.
11. Adjustment Provisions. In the event that any liquidation, recapitalization,
reorganization, redesignation or reclassification, split-up, reverse split, or
consolidation of shares of Common Stock shall be effected, or the outstanding
shares of Common Stock shall be, in connection with a stock split, stock
dividend, combination of shares, merger or consolidation of the Company or a
sale by the Company of all or a part of its assets, exchanged for a different
number or class of shares or other securities or property of the Company or any
other entity or person, or a spin-off or a record date for determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in Common Stock or other property (other than normal cash dividends)
shall occur: (a) the maximum aggregate number and class of shares or other
securities or property that may be issued in accordance with Section 5(a)
pursuant to: (i) Awards thereafter granted, and (ii) Awards thereafter granted
that are not Appreciation-Only Awards, (b) the maximum number and class of
shares or other securities or property with respect to which Options or Stock
Appreciation Rights, or Awards other than Appreciation-Only Awards and
Dollar-Denominated Awards, may be granted during any calendar year to any
Employee or other Eligible Person pursuant to Section 5(a), (c) the number and
class of shares or other securities or property that may be issued or
transferred under outstanding Awards, (d) the purchase price to be paid per
share under outstanding and future Awards, and (e) the price to be paid per
share by the Company or a Subsidiary for shares or other securities or property
issued pursuant to Awards which are subject to a right of the Company or a
Subsidiary to reacquire such shares or other securities or property, shall in
each case be equitably adjusted.

16



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the foregoing adjustments shall be made in
compliance with: (i) Sections 422 and 424 of the Code with respect to Incentive
Stock Options; and (ii) Section 162(m) of the Code with respect to
Performance-Based Compensation Awards.
12. Effective Date and Duration of Plan. The Plan shall be effective on the date
on which the stockholders of the Company approve it at a duly held stockholders’
meeting. If so approved, Awards may be granted within ten (10) years after the
date of such approval by stockholders, but not thereafter. In no event shall an
Incentive Stock Option be granted under the Plan more than ten (10) years from
the earlier of the date the Plan is adopted by the Board or the date the Plan is
approved by the stockholders of the Company.
13. Administration.
     (a) Plan Administrator. Unless otherwise specified by the Board, the Plan
shall be administered by the Compensation Committee of the Board of Directors.
No person shall be appointed to or shall serve as a member of such committee
unless he or she is an “independent director” as defined in applicable rules or
listing standards of the New York Stock Exchange and a “non-employee director”
as defined in SEC Rule 16b-3. Unless the Board determines otherwise, such
committee shall also be comprised solely of “outside directors” within the
meaning of Section 162(m)(4)(C)(i) of the Code and Treasury
Regulation Section 1.162-27(e)(3) or a successor thereto.
     (b) Authority and Governance of the Committee. The Committee may establish
such rules, not inconsistent with the provisions of the Plan, as it may deem
necessary for the proper administration of the Plan, and may amend or revoke any
rule so established. The Committee shall, subject to the provisions of the Plan,
have sole and exclusive power and discretion to interpret, administer, implement
and construe the Plan and full authority to make all determinations and
decisions thereunder including, without limitation, the authority and discretion
to: (i) determine the persons who are Eligible Persons and select the Eligible
Persons who are to participate in the Plan, (ii) determine when Awards shall be
granted, (iii) determine the number of shares and/or amount of money to be made
subject to each Award, (iv) determine the type of Award to grant, (v) determine
the terms and conditions of each Award, including the exercise price in the case
of an Option or Stock Appreciation Rights and whether specific Stock
Appreciation Rights shall supplement Option, (vi) make any adjustments pursuant
to Section 11, (vii) determine whether a specific Award is intended to qualify
as Performance-Based Compensation, (viii) designate one or more persons or
agents to carry out any or all of its administrative duties hereunder including,
but not limited to, appointment of the Designated Representative (provided that
none of the duties required to be performed by the Committee under SEC
Rule 16b-3 may be delegated to any other person or agent), (ix) prescribe any
legends to be affixed to certificates representing shares granted or issued
under the Plan, and (x) correct any defect, supply any omission and reconcile
any inconsistency in or between the Plan, a plan agreement and related
documents. The Company shall furnish the Committee with such clerical and other
assistance as is necessary for the performance of the Committee’s duties under
this Plan. Without limiting the generality of the foregoing, the Committee shall
have the authority to establish and administer performance goals applicable to
Awards, and the authority to certify that such performance goals are attained,
within the meaning of Treasury Regulation Section 1.162-27(c)(4) or a successor
thereto. The Committee’s interpretation of the Plan, any plan agreement,

17



--------------------------------------------------------------------------------



 



related documents, its administration of the Plan, and all action taken by the
Committee, shall be final, binding and conclusive on the Company, its
stockholders, Subsidiaries, Allied Enterprises, all Participants and Eligible
Persons, and upon their respective Beneficiaries, successors and assigns, and
upon all other persons claiming under or through any of them.
     (c) Limitation of Liability. Members of the Board of Directors, members of
the Committee and Company employees who are their designees acting under this
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross or willful misconduct in
the performance of their duties hereunder.
     (d) Administrative Plan Years. The Plan shall be administered and operated
on the basis of the “Plan Year.” The “Plan Year” is the Company’s annual
accounting period, which is presently the twelve (12) month period ending on
May 31. In the event that the Company changes its annual accounting period, the
Plan Year shall automatically change and the Committee may make such adjustments
to the operation of the Plan as appropriate to reflect any short Plan Years.
14. Satisfaction of Minimum Withholding Tax Liabilities.
     (a) In General. The Committee shall cause the Company to withhold any taxes
which it determines it is required by law or required by the terms of this Plan
to withhold in connection with any distributions incident to this Plan.
     (i) Cash Distributions. The Committee shall cause the Company to require
any withholding tax obligation arising in connection with a cash distribution
(or the cash portion of a distribution), up to the minimum required federal,
state and local withholding taxes, including payroll taxes, to be satisfied in
whole or in part, with or without the consent of the Participant or Beneficiary.
     (ii) Share Distributions. The Committee shall cause the Company to withhold
from any distribution of shares (including the portion of a distribution
consisting of shares) under this Plan an amount equal to the Participant’s or
Beneficiary’s minimum tax liability arising from such distribution. The
withholding amount shall be obtained pursuant to Section 14(b). The Participant
or Beneficiary shall provide the Committee with such Stock Powers and additional
information or documentation as may be necessary for the Committee to discharge
its obligations under this Section.
     (b) Withholding from Share Distributions. With respect to a distribution of
shares pursuant to the Plan, the Committee shall cause the Company to sell the
fewest number of such shares for the proceeds of such sale to equal (or exceed
by not more than that actual sale price of a single share) the Participant’s
Minimum Withholding Tax Liability resulting from such distribution. The
Committee shall withhold the proceeds of such sale for purposes of satisfying
the Participant’s Minimum Withholding Tax Liability. Notwithstanding anything
contained in this Section 14 to the contrary, the Committee shall have no
obligation to withhold amounts from distributions of shares pursuant to the
exercise of Incentive Stock Options except as may otherwise be required by law.

18



--------------------------------------------------------------------------------



 



     (c) Delivery of Withholding Proceeds. The Committee shall cause the Company
to deliver withholding proceeds to the Internal Revenue Service and/or other
taxing authority in satisfaction of a Participant’s tax liability arising from a
distribution.
     (d) Minimum Withholding Tax Liability. For purposes of this Section 14, the
term “Minimum Withholding Tax Liability” is the product of: (i) the aggregate
minimum applicable federal and applicable state and local income withholding tax
rate on the date of a distribution pursuant to the Plan; and (ii) the Fair
Market Value of shares distributable to the Participant determined as of the
date of distribution.
15. Section 409A. Unless a plan agreement approved by the Committee provides
otherwise, all Awards granted under this Plan are intended to meet the
requirements for exclusion from coverage under Code Section 409A, and all Awards
shall be construed and administered accordingly.
16. General Provisions.
     (a) Non-Transferability of Awards. No Award shall be transferable by a
Participant other than by will, by the laws of descent and distribution, or to a
Beneficiary in accordance with the Plan’s terms. Notwithstanding any provision
of the Plan to the contrary, the Committee may permit a Participant to transfer
any Award, other than an Incentive Stock Option, during his lifetime to such
other persons and such entities and on such terms and subject to such conditions
as the Committee may provide in the relevant plan agreement.
     (b) No Right To Continued Employment. Nothing in this Plan or any plan
agreement shall confer upon any person any right to continue in the employment
of the Company, a Subsidiary or an Allied Enterprise, or affect the right of the
Company, a Subsidiary or any Allied Enterprise to terminate the employment of
any person at any time with or without cause.
     (c) Satisfaction of Legal Requirements. No shares of Common Stock shall be
issued or transferred pursuant to an Award unless and until all legal
requirements applicable to the issuance or transfer of such shares have, in the
opinion of the Committee, been satisfied. Any such issuance or transfer shall be
contingent upon the person acquiring the shares giving the Company any
assurances the Committee may deem necessary or desirable to assure compliance
with all applicable legal requirements.
     (d) Limitation on Rights Relating to Common Stock Subject to Awards. No
person (individually or as a member of a group) and no Beneficiary or other
person claiming under or through him or her, shall have any right, title or
interest in or to any shares of Common Stock other than such shares as have been
issued to him or her. The Committee may provide for the transfer of shares of
Common Stock to a trust (which may but need not be a grantor trust), escrow
arrangement or other legal entity for the purpose of satisfying the Company’s
obligations under this Plan. Except as may otherwise be required by applicable
law, such shares shall be considered authorized and issued shares with full
dividend and voting rights.
     (e) Compliance With Foreign Laws Governing Stock Incentives. If the laws of
a foreign country in which the Company, a Subsidiary or any Allied Enterprise
has Eligible Persons prescribe certain requirements for stock incentives to
qualify for advantageous tax

19



--------------------------------------------------------------------------------



 



treatment under the laws of that country, the Board of Directors may restate
this Plan for the purpose of qualifying the restated plan and stock incentives
granted thereunder under such laws or otherwise administer this Plan in
compliance with such laws; provided, however, that: (i) the terms and conditions
of a stock incentive granted under such restated plan may not be more favorable
to the recipient than would be permitted if such stock incentive had been
granted under the Plan as herein set forth; (ii) all shares allocated to or
utilized for the purposes of such restated plan shall be subject to the
limitations of Section 5; (iii) the provisions of the restated plan cannot
increase the Board’s discretion to amend or terminate such restated plan beyond
that provided under this Plan; and (iv) no such restatement may cause any Award
under the Plan to violate Section 409A.
     (f) No Effect on Other Plans. Nothing in this Plan is intended to be a
substitute for, or shall preclude or limit the establishment or continuation of,
any other plan, practice or arrangement for the payment of compensation or
fringe benefits to Eligible Persons. An Eligible Person may be granted an Award
whether or not he is eligible to receive similar or dissimilar incentive
compensation under any other plan, practice or arrangement.
     (g) Preservation of Capital; Contractual Obligations. The Company’s
obligation to issue shares of Common Stock or to pay money in respect of any
Award shall be subject to the condition that such issuance or payment would not
impair the Company’s capital or constitute a breach of, or cause the Company to
be in violation of, any covenant, warranty or representation made by the Company
in any agreement with respect to indebtedness for borrowed money to which the
Company is a party before the date of grant of such Award.
     (h) Acceptance of Plan Terms and Plan Administration. By accepting benefits
under the Plan, each Participant, Beneficiary or other person claiming under or
through him or her, shall be conclusively deemed to have indicated his
acceptance and ratification of, and consent to, all provisions of the Plan and
any action or decision under the Plan by the Company, its agents and employees,
and the Board of Directors and the Committee.
     (i) Governing Law; Waiver of Jury Trial. The validity, construction,
interpretation and administration of the Plan and of any determinations or
decisions made thereunder, and the rights of all persons having or claiming to
have any interest therein or thereunder, shall be governed by, and determined
exclusively in accordance with, the laws of the State of Delaware, but without
giving effect to the principles of conflicts of laws thereof. Without limiting
the generality of the foregoing, the period within which any action arising
under or in connection with the Plan must be commenced, shall be governed by the
laws of the State of Delaware, without giving effect to the principles of
conflicts of laws thereof, irrespective of the place where the act or omission
complained of took place, the residence of any party to such action and any
place where the action may be brought. A Eligible Person’s acceptance of any
Award shall constitute his irrevocable and unconditional waiver of the right to
a jury trial in any action or proceeding concerning the Award, the Plan or any
rights or obligations of the Eligible Person, the Company or any other party
under or with respect to the Award or the Plan.
     (j) Gender and Number. The use of the masculine gender shall also include
within its meaning the feminine. The use of the singular shall include within
its meaning the plural and vice versa.

20



--------------------------------------------------------------------------------



 



17. Amendment and Termination. Subject to applicable stockholder approval
requirements, the Plan may be amended by the Board of Directors at any time and
in any respect. Unless stockholder approval is obtained, no amendment shall
increase the aggregate number of shares which may be issued under the Plan, or
shall permit the exercise price of outstanding Options or Stock Appreciation
Rights to be reduced, except as permitted by Section 11. The Plan may also be
terminated for any reason and at any time by the Board of Directors. Subject to
applicable stockholder approval requirements, no amendment or termination of
this Plan shall materially and adversely affect any Award granted prior to the
date of such amendment or termination without the written consent of the holder
of such Award.
     IN WITNESS WHEREOF, RPM International Inc., by a duly authorized officer,
has caused this RPM International Inc. Amended and Restated 2004 Omnibus Equity
and Incentive Plan to be adopted effective as of this 31st day of December,
2008.

            RPM International Inc.
      By:   /s/ Janeen B. Kastner        Janeen B. Kastner       
Its:   Vice President — Corporate Benefits and Risk Management 
   

21